Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Objection to the Specification
	Objection is made to the manner in which the section, “Cross-Reference to Related Applications,”i.e., paragraph [0001], was amended on 3/5/21:  The section requires reference to related applications, and no application is a continuation of a patent.  Amendment to the following suggested passage would overcome this objection:

This application is a continuation of U.S. patent application Ser. No. 16/100,789, filed Aug. 10, 2018, now U.S. Pat. No. 10,737,955, which claims the benefit of U.S. provisional patent application No. 62/544,400, filed Aug. 11, 2017, the entire disclosures of which are hereby incorporated by reference herein.

See, for example, U.S. Pat. No.9,481,405:
	
    PNG
    media_image1.png
    92
    419
    media_image1.png
    Greyscale
	
Please note that if this suggested remedy is adopted, text markings (per 37 CFR §1.121(b)(1)(ii)) should be made relative to the amendment to para. [0001] filed 3/5/2021.

Terminal Disclaimer filed 3/5/2021 is Disapproved
This application was filed on or after September 16, 2012.  The person who signed the terminal disclaimer is not the applicant, the patentee or an attorney or agent of record. See 37 CFR 1.321(a) and (b).
This application was filed on or after September 16, 2012. The person who signed the terminal disclaimer has failed to state in what capacity it was signed on behalf of the juristic entity, and the person who signed it has not been established as being authorized to act on behalf of the juristic entity.
This application was filed on or after September 16, 2012.  The party identified in the terminal disclaimer is not the applicant of record.  A request to change the applicant under 37 CFR 1.46(c) must be filed and must include an application data sheet specifying the applicant in the applicant information section and comply with 37 CFR 3.71 and 3.73.  To be reconsidered, the terminal disclaimer must be filed with the request under 37 CFR 1.46(c).
No additional fee is required with the resubmission of a terminal disclaimer.

Rejections Not Based on Prior Art
	Claims 21 – 27 are rejected for obviousness type double patenting based on US Pat. No. 10,737,955 for reasons substantially the same as those reported in the Office action of 12/8/2020 undisturbed by the clarifying claim amendments filed 3/5/21.


Action is FINAL
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

/CHESTER T BARRY/           Primary Examiner, Art Unit 1779                                                                                                                                                                                             	571-272-1152